Citation Nr: 0701559	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

7.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1968, and from January to May, 1991.  He also served in the 
Army National Guard and U.S. Army Reserves from January 1985 
to September 2002, during which time he had periods of active 
duty for training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
which denied the claims at issue.  In August 2006, the 
appellant appeared at a videoconference hearing held before 
the undersigned.  

The issues numbered 2 through 7 on the title page of this 
decision are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

A chronic skin rash is not shown.


CONCLUSION OF LAW

A chronic skin rash was not incurred in or aggravated by 
active service, active duty for training, or inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.6, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he developed a skin rash on his 
forearms as a result of exposure to toxic chemicals during 
week-end training duty while he was in the reserves.  

As a threshold matter, the Board observes that, as to this 
issue, VA has satisfied the duties to notify and assist 
claimants imposed by the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)).  

The VCAA notice requirements were satisfied by virtue of a 
letter sent to the claimant in January 2004.  Although not 
sent prior to the initial adjudication of the veteran's 
claims in March 2003, the letter was sent prior to the May 
2004 rating decision that the veteran appealed.  That letter 
advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes that the veteran was not explicitly 
told to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Nevertheless, the detailed information 
contained in that letter as to the types of evidence 
potentially relevant to the claim, and the extent of the 
veteran's obligations in obtaining any such evidence, served 
to convey that information.  Moreover, he was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Additional information was provided in 
an August 2003 letter, which, although providing correct 
information as to the type of evidence needed, mistakenly 
informed the veteran that he must submit new and material 
evidence.  However, this defect was cured by the January 2004 
letter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notice.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran was afforded an examination in August 
2002 with an opinion as to etiology of the claimed condition, 
which did not disclose any skin disability to be present.  He 
appeared at a videoconference hearing before the undersigned 
in August 2006.  Although it is not clear that all service 
medical records have been obtained, the veteran testified at 
his hearing that he was never treated for this condition in 
service.  He states that he only received treatment for the 
condition on one occasion, several years ago, by a private 
doctor, that no cause was identified at the time, and that 
the condition was not actually manifested during any period 
of active duty, ACDUTRA, or INACDUTRA.  As a result, there is 
no reasonable possibility that any further development would 
aid the veteran in substantiating his claim.  

The veteran's representative has requested that VA obtain 
verification as to whether there were hazardous wastes stored 
at the Weldon Spring facility at the time of the veteran's 
duty, but the veteran was unable to identified the specific 
period of duty on which this event reportedly occurred; there 
is no indication that the veteran was exposed to any toxins, 
nor would the existence of toxins at the facility establish 
that he was was exposed; and there is no medical evidence 
that a skin condition, initially manifested some 2 months 
later and not currently shown, resulted from any such 
exposure.  The duty to obtain records only applies to records 
that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  Evidence that 
toxic wastes were stored at that facility would not confirm 
that the veteran was exposed to any toxins, or that he 
developed a skin condition as a result.  There is no point, 
then, in delaying resolution of this case to obtain records 
that would clearly have no bearing on the outcome of the 
claim.  

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case, and he is not 
prejudiced by the Board's decision on the merits.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA) or injury incurred or aggravated while performing 
inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 
101(22)-(24), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), (d), 
3.303.  

The veteran contends that he developed a skin rash on his 
forearms as a result of exposure to toxic chemicals during 
training duty.  At his hearing, he testified that upon 
arrival for training duty at Weldon Spring Training Area in 
1996 or 1997, he saw an individual with protective clothing 
transferring something into or out of a bunker from a tanker, 
by means of a hose.  He said that Weldon Spring has been 
determined to be a hazardous waste dump site by the 
Environmental Protection Agency (EPA).  About 2 months after 
his training duty, he said he developed a skin rash on his 
arms, which has recurred.  The veteran said he saw a doctor 
one time this condition, but that the doctor did not say what 
caused it, and simply told the veteran to return if it became 
itchy, which it did not.  

On the report of medical examination for separation from the 
Reserves in July 2002, the veteran said he had skin disease.  
On a VA examination in August 2002, he said that he had 
noticed some small blisters on the back of his hands which 
would appear when he worked with old oak.  He said he was not 
on any military duty at the time the blisters occurred  He 
said that currently, some blisters would develop for a day or 
two a couple of times a year.  On examination, no skin 
lesions were found.  The diagnosis was skin rash by history, 
with normal examination, and the examiner concluded that 
there was insufficient clinical evidence to link a skin rash 
to any history of military chemical exposure.

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In other words, 
despite the veteran's sincerity in his belief of a causal 
connection, he does not have the necessary medical expertise 
to make such a connection.

Thus, while he is competent, as a layman, to state that he 
had symptoms of a skin condition, he is not competent to 
identify the cause of the skin rash.  In particular, he is 
not competent to relate the cause of the rash to exposure to 
toxic chemicals, which he suspects might have occurred about 
2 months prior to his initial rash.  The veteran does not 
claim that a skin condition became symptomatic during a 
period of ACDUTRA or INACDUTRA.  Merely being present in a 
location in which hazardous wastes are stored does not 
indicate, by itself, that he was exposed to any toxins.  
Indeed, from the veteran's testimony it appears that 
precautions were being taken to prevent the release of 
whatever substance was involved in the transfer seen by the 
veteran on his way to training duty.  Moreover, there is no 
competent evidence that even if he was exposed to toxins, 
this resulted in a skin rash 2 months later, or that a 
chronic skin rash persisted, as a result.  Instead, on the VA 
examination in August 2002, the examiner stated that there 
was insufficient evidence to relate the cause of a rash to 
toxins.  Thus, accepting all of the veteran's contentions 
based on his own observations to be factual, and assuming the 
presence of hazardous wastes at Weldon Spring, there is 
simply no basis to conclude that the veteran later developed 
a skin rash as a result.  Moreover, there is no medical 
evidence of the presence of a chronic skin rash.  In the 
absence of a current disability, there can be no service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  

Thus, in light of these factors, preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a skin rash is denied.


REMAND

With respect to the remaining issues, additional action is 
required prior to a Board decision.  First, the record does 
not reflect that the necessary attempts to obtain service 
medical records have been made.  The only documented written 
request for service medical records is a request in December 
2003 for records pertaining to the veteran's Naval service, 
from 1964 to 1968.  There is no evidence that records 
pertaining to his active duty from January to May 1991 were 
requested.  Although there are many records pertaining to the 
veteran's reserve service, it is not clear that all records 
have been obtained; the records appear incomplete, and the 
file does not reflect that a request for the complete records 
was made to the proper location.  In this regard, although 
the veteran's reserve unit was contacted in May 2004, the 
individual contacted stated that the records had been sent to 
the retirement center in St. Louis.  Presumably, this would 
be the Records Management Center (RMC), but apparently no 
attempt was made to secure these records from the RMC, or, 
failing that, the National Personnel Records Center (NPRC).  
See 38 C.F.R. § 3.159(c)(2) (2005) (efforts to obtain records 
in government custody must continue until it is reasonably 
certain that the records do not exist or that further efforts 
to obtain the records would be futile).  

Additional develop pertaining to specific issues is also 
needed to satisfy VCAA.  Concerning the claim for service 
connection for coronary artery disease, the medical evidence 
of record shows that the veteran collapsed while on training 
duty on October 3, 1999, and was taken to an emergency room.  
Although he did not have a heart attack, or myocardial 
infarction, as he claimed in some later military records, 
further testing over the succeeding days disclosed coronary 
artery disease.  Evidence of the unit administrator at that 
time indicated that the veteran was on active duty for 
training (ACDUTRA), although apparently this was a weekend 
drill, which is typically inactive duty for training 
(INACDUTRA).  This distinction is important, because service 
connection may not be granted for disease manifested while on 
INACDUTRA, unlike periods of ACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 2002).  Thus, his service 
during this period must be clarified.  

In addition, since he may have been on ACDUTRA during this 
period, further investigation as to whether coronary artery 
disease was incurred in or aggravated by this training period 
must be undertaken.  In this regard, according to a record 
dated October 4, 1999, the veteran had experienced chest pain 
several days previously.  Presumptive provisions in the law, 
such as the presumption of soundness or aggravatiaon, do not 
apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  The file also contains a 
record of an electrocardiogram obtained at the Harry S Truman 
VA Medical Center (VAMC) in March 1996; however, there are no 
other records, which might show what prompted this study, 
currently on file.  Finally, unless it is confirmed, by the 
service department, that the veteran was on INACDUTRA during 
this time period, an examination must be provided.  

Concerning the issues of service connection for bilateral 
hearing loss and tinnitus, the RO denied the claim for 
bilateral hearing loss because it found that the provisions 
of section 38 C.F.R. § 3.385, which define what is meant by a 
hearing loss "disability" for the purposes of service 
connection, were not met when the veteran's hearing was 
tested on VA examination in August 2002.  Specifically, the 
regulation provides, "[I]mpaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  The 
Board notes that, although the requirements of section 3.385 
did not appear to be met for the right ear on the August 2002 
VA examination, findings for the left ear showed an auditory 
threshold of 50 decibels at 4000 Hertz.  Moreover, that VA 
examiner in August 2002 found that it was at least as likely 
as not that bilateral hearing loss and tinnitus began in 
service.  However, as noted by the RO, this was based on an 
inaccurate history of over 21 years of active service.  
Nevertheless, service connection cannot be ruled out, on the 
basis of this examination; in effect, the opinion is silent 
as to whether hearing loss was incurred during the actual 
periods of active duty.  Concerning this, the examination 
report reflects that the claims file was not available for 
review.  In addition, the records, if any, pertaining to his 
second period of active duty are not on file.  Moreover, this 
inaccurate history appears to have most likely resulted from 
a mistake (rather than a deliberate attempt to mislead), 
which would not have occurred if the claims file had been 
reviewed.  Thus, the veteran should be afforded an 
examination with the claims file for review.

As to the cervical and lumbar spine disabilities, the veteran 
claims these disabilities resulted from a motor vehicle 
accident in March 1996.  He submitted insurance recods 
showing that the accident occurred on March 9, 1996, but his 
duty status at that time has not been verified.  In addition, 
he testified at his hearing that he was treated at a private 
hospital the day after the accident, and then by his private 
physician.  The private doctor submitted a letter which does 
not refer to the onset of the back pain, nor have the 
hospital records have not been obtained.  These records must 
be obtained, if available, and the veteran's duty status 
verified; at that point, it must be determined whether an 
examination is warranted.  

In addition, as to the cervical spine, the file contains a 
physical profile based on a whiplash injury on April 4, 1997.  
Service medical records referring to this must be obtained, 
if available, as well as verification of the veteran's duty 
status when this injury occurred.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following from the RMC and/or 
service department:
*  All service medical records pertaining to 
the veteran's period of active duty from 
January to May 1991 as well as those 
pertaining to his service in the Army 
National Guard and Army reserves from 1985 to 
2002;
*  Verification of the veteran's duty status 
for March 9, 1996;
*  Verification of the veteran's duty status 
for April 4, 1997, as well as all service 
medical records pertaining to a whiplash 
injury which occurred that date, and/or which 
led to the issuance of a physical profile on 
August 30, 1997;
*  All records pertaining to the veteran's 
training duty which included the period from 
October 2 to 3, 1999, including verification 
of duty status (i.e., ACDUTRA or INACDUTRA), 
orders, as well as any subsequent line of 
duty investigations which may have been 
undertaken.  
All efforts to obtain these records, and the 
responses received, must be documented in the 
claims file.  

2.  Tell the veteran to send VA copies of any 
evidence relevant to his claims that is in 
his possession.  See 38 C.F.R. § 3.159(b).  

3.  After securing authorizations from the 
veteran, obtain all records of treatment 
following a motor vehicle accident in March 
1996 from M. Gunby, D.O., and from St. John's 
Mercy Hospital in Washington, Missouri, in 
particular for back and/or neck injuries 
sustained on March 9, 1996.  

4.  Ask the veteran to identify and authorize 
the release of records of all treatment for a 
whiplash injury sustained April 4, 1997.  
Obtain all records for which sufficient 
identification and authorization is received.  

5.  Obtain all records of the veteran's 
treatment and/or evaluations dated any time 
prior to December 1999 from the Harry S 
Truman VAMC in Columbia, Missouri.  In 
particular, all records surrounding a March 
1999 electrocardiogram should be obtained, to 
include the referral or event that 
precipitated the electrocardiogram, as well 
as any follow-up.  

After obtaining the above evidence to the 
extent available:

6.  Unless it is confirmed by the service 
department that the veteran was on INACDUTRA 
from October 2-3, 1999, schedule the veteran 
for a cardiology examination, to determine 
whether coronary artery disease had its onset 
during that period of duty, or was aggravated 
therein.  The entire claims folder and a copy 
of this REMAND made available to the 
physician prior to the examination.  The 
examiner's opinion should address the 
following: 
The likelihood that coronary artery disease 
had its onset during that period of training 
duty;
The likelihood that coronary artery disease 
pre-existed that period of training duty, 
and, if so, 
The likelihood that an increase in severity 
of the underlying disease occurred during 
that period of training duty, beyond natural 
progress.  

It would be helpful if the examiner would use 
the following language in his or her opinion, 
as may be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The complete rationale for all 
opinions expressed should be provided. 

7.  Schedule the veteran for an ears 
examination to determine whether the veteran 
currently has a hearing loss disability 
and/or tinnitus, and, if so, whether the 
hearing loss and/or tinnitus had its onset 
while the veteran was on active duty from 
December 1964 to December 1968, or from 
January to May 1991 (or whether any such 
disorder was aggravated during this latter 
period).  The examiner should also express an 
opinion as to the likelihood that hearing 
loss or tinnitus was due to any events which 
occurred in service, such as noise exposure.  
The entire claims folder and a copy of this 
REMAND must made available to the examiner 
prior to the examination.

A complete rationale for all opinions 
expressed should be provided.  It would be 
helpful if the examiner would use the 
following language in his or her opinion, as 
may be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

8.  If evidence is received showing that the 
veteran was on INACDUTRA or ACDUTRA during 
the time of the March 9, 1996 accident, or 
traveling directly from or to this duty (see 
38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e)), 
schedule the veteran for an orthopedic 
examination, to determine whether 
degenerative changes of the cervical and/or 
lumbar spine were incurred as a result of 
this accident.  The entire claims folder and 
a copy of this REMAND must made available to 
the examiner prior to the examination.  A 
complete diagnosis of all lumbar and cervical 
spine conditions currently present should be 
provided, as well as an opinion as to the 
likelihood that any current disorder is the 
result of injuries sustained in that 
accident.  

A complete rationale for all opinions 
expressed should be provided.  It would be 
helpful if the examiner would use the 
following language in his or her opinion, as 
may be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

9.  If it is determined that the whiplash 
injury sustained on April 4, 1997, was 
sustained while the veteran was on ACDUTRA or 
INACDUTRA, the examination requested in 
paragraph number 8 should also include an 
opinion as to whether the veteran currently 
has residuals of that injury.  

10.  When the development requested has been 
completed, the case should be reviewed by the 
RO, with consideration of all evidence 
received since the may 2006 supplemental 
statement of the case.  If the decision is 
adverse as to any issue on appeal, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


